Felton, Chief Judge.
A petition for certiorari to review the action; of a mayor and city council in discharging a police officer which did not contain or have accompanying it an affidavit that it was not filed for delay only was properly dismissed by the superior court. Code § 19-205; Velvin v. Austin, 109 Ga. 200 (34 S. E. 335); Horton-Hughes Furniture Co. v. Broad Street Hotel Co., 22 Ga. App. 89 (95 S. E. 373). The record does not show upon what ground or grouiids the petition was dismissed but if the judgment was right for any reason it cannot be disturbed.

Judgment affirmed.


Quillian and Nichols, JJ., concur.